Exhibit 10.5

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of February 19, 2016 (this
“Amendment”), is entered into among GREENBRIER LEASING COMPANY LLC, an Oregon
limited liability company (the “Borrower”), the Lenders party hereto, and BANK
OF AMERICA, N.A., as Administrative Agent for the Lenders (in such capacity, the
“Administrative Agent”). Capitalized terms used herein and not otherwise defined
shall have the meanings ascribed thereto in the Credit Agreement (as defined
below).

RECITALS

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
that certain Credit Agreement, dated as of March 20, 2014 (as amended or
modified from time to time, the “Credit Agreement”); and

WHEREAS, the parties hereto have agreed to amend the Credit Agreement as
provided herein.

NOW, THEREFORE, in consideration of the agreements contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

AGREEMENT

1. Amendments.

 

  (a) The following definitions are hereby added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical order to read as follows:

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit 2.06 or such other form as
may be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer.

 

1



--------------------------------------------------------------------------------

  (b) The following definitions in Section 1.01 of the Credit Agreement are
hereby amended to read as follows:

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Term Loans
from one Type to the other, or (c) a continuation of Eurocurrency Rate Loans,
pursuant to Section 2.02(a), which shall be substantially in the form of
Exhibit 2.02 or such other form as may be approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Borrower.

“Parent Credit Facility” means that certain Third Amended and Restated Credit
Agreement, dated as of October 29, 2015 among the Parent, the guarantors from
time to time party thereto, the lenders from time to time party thereto and Bank
of America as administrative agent (including, without limitation, any guarantee
agreements and security documents and other documentation entered into in
connection therewith), as any such agreement or facility may be amended
(including any amendment and restatement thereof), restated, supplemented,
refinanced, replaced (in whole or in part), or otherwise modified in writing
from time to time, including any agreement (including any subsequent agreement
or agreements) exchanging, extending the maturity of, refinancing, renewing,
replacing, substituting or otherwise restructuring, whether in the bank or debt
capital markets or otherwise (or combination thereof) (including increasing the
amount of available borrowings thereunder or adding or removing borrowers or
guarantors thereunder) and whether in whole or in part, all or any portion of
the Indebtedness under such agreement or facility or any successor or
replacement agreement or facility (including, without limitation, any guarantee
agreements and security documents and other documentation entered into in
connection therewith).

 

2



--------------------------------------------------------------------------------

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, controller, secretary or assistant
secretary, treasurer or assistant treasurer of the Borrower and, solely for
purposes of notices given pursuant to Article II, any other officer or employee
of the Borrower so designated by any of the foregoing officers in a notice to
the Administrative Agent or any other officer or employee of the Borrower
designated in or pursuant to an agreement between the Borrower and the
Administrative Agent. Any document delivered hereunder that is signed by a
Responsible Officer of the Borrower shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of the Borrower and such Responsible Officer shall be conclusively presumed
to have acted on behalf of the Borrower.

 

  (c) Subclause (b) of the definition of “Change of Control” is hereby amended
to read as follows:

(b) during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Parent cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

 

  (d) The definition of “Eurocurrency Rate” in Section 1.01 of the Credit
Agreement is hereby amended to add the following sentence at the end thereof:

Notwithstanding the foregoing, if the Eurocurrency Rate shall be less than zero,
such rate shall be deemed zero for purposes of this Agreement.

 

3



--------------------------------------------------------------------------------

  (e) The definition of “Consolidated Funded Indebtedness” is hereby amended to
add the following sentence at the end thereof:

Notwithstanding the foregoing, for so long as neither the Borrower nor any of
its Subsidiaries is designated as a “borrower” or an “issuer” under the Parent
Credit Facility, all Indebtedness and other obligations (whether consisting of
guarantees or otherwise) in respect of the Parent Credit Facility shall be
excluded from the definition of Consolidated Funded Indebtedness.

 

  (f) Section 2.02(a) of the Credit Agreement is hereby amended to read as
follows:

(a) Each Borrowing, each conversion of Term Loans from one Type to the other,
and each continuation of Eurocurrency Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent which may be given by:
(A) telephone or (B) a Loan Notice; provided that any telephonic notice must be
confirmed promptly by delivery to the Administrative Agent of a Loan Notice.
Each Loan Notice must be received by the Administrative Agent not later than
11:00 a.m. (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Term Loans that are Eurocurrency Rate Loans
or of any conversion of any such Eurocurrency Rate Loans to Base Rate Loans, and
(ii) on the Closing Date for the Borrowing of Term Loans that are Base Rate
Loans. Notwithstanding the foregoing, if the Borrower wishes to request
Eurocurrency Rate Loans having an Interest Period other than seven (7) days,
one, two, three or six months in duration as provided in the definition of
“Interest Period,” the applicable notice must be received by the Administrative
Agent not later than 11:00 a.m. (i) four Business Days prior to the requested
date of such Borrowing, conversion or continuation of Eurocurrency Rate Loans,
whereupon the Administrative Agent shall give prompt notice to the Lenders of
such request and determine whether the requested Interest Period is acceptable
to all of them. Not later than 11:00 a.m., on the applicable Business Day
specified in the immediately preceding sentence for which a request for such a
Borrowing, conversion or continuation must be received, the Administrative Agent
shall notify the Borrower (which notice may be by telephone) whether or not the
requested Interest Period has been consented to by all the Lenders. Each
conversion to or continuation of Eurocurrency Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $500,000 in excess thereof. Each
Borrowing of or conversion to Base Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof. Each Loan Notice
shall specify (i) whether the Borrower is requesting a Borrowing, a conversion
of Term Loans from one Type to the other, or a continuation of Eurocurrency Rate
Loans, (ii) the requested date of the Borrowing, conversion or continuation, as
the case may be (which shall be a Business Day), (iii) the principal amount of
Term Loans to be borrowed, converted or continued, (iv) the Type of Term Loans
to be borrowed or to which existing Term Loans are to be converted, and (v) if
applicable, the duration of the Interest Period with respect thereto. If the
Borrower fails to specify a Type of Term Loan in a Loan Notice or if the
Borrower fails to give a

 

4



--------------------------------------------------------------------------------

timely notice requesting a conversion or continuation, then the applicable Term
Loans shall be made as, or converted to, Base Rate Loans. Any automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurocurrency Rate
Loans. If the Borrower requests a conversion to, or continuation of Eurocurrency
Rate Loans in any such Loan Notice, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month.

 

  (g) The first sentence in Section 2.06(a) of the Credit Agreement is hereby
amended to read as follows:

The Borrower may, upon delivery of a Notice of Loan Prepayment from the Borrower
to the Administrative Agent, at any time or from time to time voluntarily prepay
the Loans in whole or in part without premium or penalty; provided that such
notice must be received by the Administrative Agent not later than 10:00 a.m.
(i) three Business Days prior to the requested date of prepayment of
Eurocurrency Rate Loans and (ii) on the requested date of prepayment of Base
Rate Loans.

 

  (h) The following sentence is hereby added to the end of Section 5.18 of the
Credit Agreement to read as follows:

The Borrower and its Subsidiaries have conducted their businesses in compliance
in all material respects with the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, and other similar anti-corruption legislation in
other jurisdictions and have instituted and maintained policies and procedures
designed to promote compliance in all material respects with such laws.

 

  (i) The following clause is hereby added to the end of Section 7.11 of the
Credit Agreement to read as follows:

Directly or indirectly use the proceeds of any Credit Extension for any purpose
which would breach the United States Foreign Corrupt Practices Act of 1977, the
UK Bribery Act 2010 or other similar anti-corruption legislation in other
jurisdictions.

 

5



--------------------------------------------------------------------------------

  (j) The first paragraph of Section 10.02(b) of the Credit Agreement is hereby
amended to read as follows:

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including e
mail, FpML messaging, and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

  (k) The phrase “arising out of the Borrower’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet, telecommunications,
electronic or other information systems” appearing in Section 10.02(c) of the
Credit Agreement is hereby amended to read as follows:

“arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials or notices through the Platform, any other electronic
platform or electronic messaging service or through the Internet”

 

  (l) Section 10.06(f) of the Credit Agreement is hereby deleted.

 

  (m) A new Section 10.19 is hereby added to the Credit Agreement to read as
follows:

10.19      Electronic Execution of Assignments and Certain Other Documents.

The words “delivery,” “execute,” “execution,” “signed,” “signature,” and words
of like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or

 

6



--------------------------------------------------------------------------------

enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary neither the Administrative Agent nor any Lender is under
any obligation to agree to accept electronic signatures in any form or in any
format unless expressly agreed to by the Administrative Agent or such Lender
pursuant to procedures approved by it and provided further without limiting the
foregoing, upon the request of any party, any electronic signature shall be
promptly followed by such manually executed counterpart.

 

  (n) A new Exhibit 2.06 to the Credit Agreement is hereby added in the form of
Exhibit 2.06 attached hereto.

2. Effectiveness; Conditions Precedent. This Amendment shall be effective upon
receipt by the Administrative Agent of copies of this Amendment duly executed by
the Borrower and the Required Lenders.

3. Expenses. To the extent required by Section 10.04 of the Credit Agreement,
the Borrower agrees to reimburse the Administrative Agent for all reasonable
out-of-pocket costs and expenses of the Administrative Agent in connection with
the preparation, execution and delivery of this Amendment, including without
limitation the reasonable fees and expenses of Moore & Van Allen, PLLC.

4. Ratification of Credit Agreement. The Borrower acknowledges and consents to
the terms set forth herein and agrees that this Amendment does not impair,
reduce or limit any of its obligations under the Loan Documents, as amended
hereby. This Amendment is a Loan Document.

5. Authority/Enforceability. The Borrower represents and warrants as follows:

(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

 

7



--------------------------------------------------------------------------------

(b) This Amendment has been duly executed and delivered by the Borrower and
constitutes its legal, valid and binding obligations, enforceable in accordance
with its terms, subject to applicable Debtor Relief Laws and to general
principles of equity.

(c) No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by the Borrower of this Amendment except (a) as have been obtained or made and
are in full force and effect, (b) for the authorizations, approvals, actions,
notices and filings listed on Schedule 5.03 to the Credit Agreement, (c) filings
and recordings with respect to the Collateral to be made, or otherwise delivered
to the Administrative Agent for filing or recordation and (d) notices and
filings required by law in connection with the exercise of remedies pursuant to
the Loan Documents.

(d) The execution and delivery of this Amendment does not (i) contravene the
terms of its Organization Documents or (ii) violate any material Law.

6. Representations and Warranties. The Borrower represents and warrants to the
Lenders that after giving effect to this Amendment (a) the representations and
warranties set forth in Article V of the Credit Agreement are true and correct
in all material respects (or, if such representation or warranty is qualified by
materiality or Material Adverse Effect, it is true and correct in all respects
as drafted) as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects (or, if such
representation or warranty is qualified by materiality or Material Adverse
Effect, it is true and correct in all respects as drafted) as of such earlier
date, and (b) no event has occurred and is continuing which constitutes a
Default.

7. Counterparts/Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts of this Amendment by telecopy or other secure electronic
format (.pdf) shall be effective as an original.

8. FATCA Certification. For purposes of determining withholding Taxes imposed
under FATCA, from and after the date of this Amendment, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Credit Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

 

8



--------------------------------------------------------------------------------

9. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

10. Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

11. Headings. The headings of the sections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Amendment.

12. Severability. If any provision of this Amendment is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Amendment shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

13. No Waiver. The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor, except as expressly provided herein, constitute a waiver or
amendment of any provision of any of the Loan Documents.

[remainder of page intentionally left blank]

 

9



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.

 

BORROWER:     GREENBRIER LEASING COMPANY, LLC,     an Oregon limited liability
company     By:  

/s/ Lorie L.Tekorius

    Name:   Lorie L. Tekorius     Title:   Senior Vice President and Treasurer

 

GREENBRIER LEASING COMPANY LLC

FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:     BANK OF AMERICA, N.A., as Administrative     Agent    
By:  

/s/ Joan Mok

    Name:  

Joan Mok

    Title:  

Vice President

 

GREENBRIER LEASING COMPANY LLC

FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

ACCEPTED AND AGREED AS OF THE DATE FIRST ABOVE WRITTEN:

 

LENDERS:     BANK OF AMERICA, N.A., as a Lender     By:  

/s/ Michael Snook

    Name:  

Michael Snook

    Title:  

Senior Vice President

    UNION BANK, N.A., as a Lender     By:  

/s/ Stephen A. Sloan

    Name:  

Stephen A. Sloan

    Title:  

Director

    DVB BANK SE, as a Lender     By:  

/s/ Joachim Steck

    Name:  

Joachim Steck

    Title:  

Vice President

    By:  

/s/ Jann Gertjegerdes

    Name:  

Jann Gertjegerdes

    Title:  

Senior Vice President

    FIFTH THIRD BANK, as a Lender     By:  

/s/ Andrew J. Valko

    Name:  

Andrew J. Valko

    Title:  

AVP

 

GREENBRIER LEASING COMPANY LLC

FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

    BANK OF THE WEST, as a Lender     By:  

/s/ Dale Parshall

    Name:  

Dale Parshall

    Title:  

Vice President

    COMERICA BANK, as a Lender     By:  

/s/ Brian T. Fitzgerald

    Name:  

Brian T. Fitzgerald

    Title:  

Vice President

    BRANCH BANKING AND TRUST COMPANY, as a Lender     By:  

/s/ Robert M. Searson

    Name:  

Robert M. Searson

    Title:  

Senior Vice President

    CAPITAL ONE EQUIPMENT FINANCE CORP., as a Lender     By  

 

    Name:  

 

    Title:  

 

 

GREENBRIER LEASING COMPANY LLC

FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

    CREDIT INDUSTRIEL ET COMMERCIAL, NEW YORK BRANCH, as a Lender
                         By:  

/s/ Adrienne Molloy

    Name:  

Adrienne Molloy

    Title:  

Managing Director

    By:  

/s/ Marcus Edward

    Name:  

Marcus Edward

    Title:  

Managing Director

    COLUMBIA BANK, as a Lender     By:  

/s/ Kevin N. Meabon

    Name:  

Kevin N. Meabon

    Title:  

Senior Vice President

    UMPQUA BANK, as a Lender     By:  

/s/ Jeffrey Seiler

    Name:  

Jeffrey Seiler

    Title:  

Vice President

 

GREENBRIER LEASING COMPANY LLC

FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Exhibit 2.06

FORM OF NOTICE OF LOAN PREPAYMENT

 

TO:    Bank of America, N.A., as Administrative Agent RE:    Credit Agreement
dated as of March 20, 2014 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement;” the
terms defined therein being used herein as therein defined), among GREENBRIER
LEASING COMPANY LLC, an Oregon limited liability company (the “Borrower”), the
Lenders party thereto and Bank of America, N.A., in its capacity as
administrative agent (in such capacity, the “Administrative Agent”) for the
lenders from time to time party to the Credit Agreement. DATE:    [Date]

The Borrower hereby notifies the Administrative Agent that on
                     pursuant to the terms of Section 2.06 of the Credit
Agreement, the Borrower intends to prepay the following Loans as more
specifically set forth below:

 

  ¨ Voluntary prepayment in the following amount(s):

 

¨    Eurocurrency Rate Loans: $                Applicable Interest
Period:                     ¨    Base Rate Loans: $            

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

 

GREENBRIER LEASING COMPANY LLC, By:  

 

Name:  

 

Title:  

 